                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HONG KONG UCLOUDLINK                                Case No. 18-cv-05031-EMC
                                         NETWORK TECHNOLOGY LIMITED, et
                                   8     al.,
                                                                                             ORDER GRANTING IN PART AND
                                   9                    Plaintiffs,                          DENYING IN PART DEFENDANTS’
                                                                                             MOTION TO SEAL AND GRANTING
                                  10              v.                                         PLAINTIFFS’ MOTION TO SEAL
                                  11     SIMO HOLDINGS INC., et al.,                         Docket Nos. 29, 35
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13
                                               The parties have filed motions related to the sealing of certain exhibits attached to the
                                  14
                                       Davis reply declaration. Having reviewed the motions, the Court hereby grants the motions to the
                                  15
                                       extent they ask for the sealing of Exhibits D, E, H, and O. In so ruling, the Court makes no
                                  16
                                       decision as to whether any information contained therein is, in fact, a trade secret.
                                  17
                                               The Court denies Defendants’ motion to the extent it asks to seal Exhibit F (excerpts of the
                                  18
                                       Wang deposition). Defendants are ordered to publicly file Exhibit F within three days of the date
                                  19
                                       of this order.
                                  20
                                               This order disposes of Docket Nos. 29 and 35.
                                  21

                                  22
                                               IT IS SO ORDERED.
                                  23

                                  24
                                       Dated: January 9, 2019
                                  25

                                  26
                                                                                        ______________________________________
                                  27                                                     EDWARD M. CHEN
                                                                                         United States District Judge
                                  28
